UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT


                               No. 02-20776
                             Summary Calendar


                                ELNA P. DAVIS,

                                                    Plaintiff-Appellant,

                                    versus

         JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                                                        Defendant-Appellee.


             Appeal from the United States District Court
                  for the Southern District of Texas
                            (H-01-CV-1149)

                                March 7, 2003

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Claiming a common-law marriage had existed, Elna P. Davis

appeals the district court’s judgment affirming the denial of her

application     for   widow’s    insurance   benefits     under   42   U.S.C.

§ 402(e)(1).    Davis contends: (1) the errors in the Adminsitrative

Law Judge’s (ALJ) written findings were not harmless; (2) the

Commissioner used the wrong legal standard; and (3) the decision

was not supported by substantial evidence. (Because the ceremonial

marriage occurred less than nine months before the husband's death,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
see 42 U.S.C. § 416(c)(5), the claimed common-law marriage is at

issue.)

     Our review “is limited to determining whether [the] decision is

supported   by    substantial   evidence   and   whether   the   proper   legal

standards were applied”. Ripley v. Chater, 67 F.3d 552, 555 (5th Cir.

1995).    Along this line, we “may not reweigh the evidence, try the

issues de novo, or substitute our judgment for that of the Secretary”.

Haywood v. Sullivan, 888 F.2d 1463, 1466 (5th Cir. 1989)(citation

omitted).     The errors contained in the ALJ’s findings were harmless

in the light of the explanations contained in the ALJ’s decision.

Texas Family Code § 2.401 (elements for common-law marriage) was

properly applied.      Finally, a reasonable mind could accept the bases

for the Commissioner’s denial; the Commissioner’s finding that Davis

was not common-law married to Robert Cantrell Feamster is deemed

conclusive.      See 42 U.S.C. § 405(g); Richardson v. Perales, 402 U.S.

389, 390, 401 (1971).

                                                                 AFFIRMED




                                      2